                 Case 20-10343-LSS             Doc 5615        Filed 07/17/21        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


      In re:                                                   Chapter 11

      BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
      DELAWARE BSA, LLC,
                                                               (Jointly Administered)
                           Debtors.1




                                            NOTICE OF SERVICE

          I, Gregory J. Flasser, hereby certify that on July 17, 2021, copies of (i) Hartford’s

Objections and Responses to Debtors’ First Set of Requests for Admission to Hartford,

(ii) Hartford’s Objections and Responses to Debtors’ First Set of Requests for the

Production of Documents to Hartford, and (iii) Hartford’s Objections and Responses to

Debtors’ First Set of Interrogatories to Hartford were served via electronic mail on the parties

listed on Exhibit 1 attached hereto.




    Date: July 17, 2021                               BAYARD, P.A.
          Wilmington, DE
                                                      /s/ Gregory J. Flasser
                                                      Erin R. Fay (No. 5268)
                                                      Gregory J. Flasser (No. 6154)
                                                      Bayard, P.A.
                                                      600 North King Street, Suite 400
                                                      Wilmington, D.E. 19801
                                                      Tel: (302) 655-5000
                                                      Fax: (302) 658-6395
                                                      Email: efay@bayardlaw.com
                                                              gflasser@bayardlaw.com
                                                      -and-


1
     The Debtors in these Chapter 11 Cases, together with the last four digits of Debtor’s federal tax identification
     number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
     address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Case 20-10343-LSS   Doc 5615   Filed 07/17/21   Page 2 of 3




                        SHIPMAN & GOODWIN LLP
                        James P. Ruggeri (admitted pro hac vice)
                        Joshua D. Weinberg (admitted pro hac vice)
                        Annette P. Rolain (admitted pro hac vice)
                        Sara. K. Hunkler (admitted pro hac vice)
                        Shipman & Goodwin LLP
                        1875 K Street, NW, Suite 600
                        Washington, D.C. 20006
                        Tel: (202) 469-7750
                        Fax: (202) 469-7751
                        -and-

                        Philip D. Anker (admitted pro hac vice)
                        Wilmer Cutler Pickering Hale and Dorr LLP
                        7 World Trade Center
                        250 Greenwich Street
                        New York, N.Y. 10007
                        Tel: (212) 230-8890
                        Fax: (212) 230-8888
                        -and-

                        Danielle Spinelli (admitted pro hac vice)
                        Joel Millar (admitted pro hac vice)
                        Wilmer Cutler Pickering Hale and Dorr LLP
                        1875 Pennsylvania Avenue N.W.
                        Washington, D.C. 20006
                        Tel: (202) 663-6000
                        Fax: (202) 663-6363

                        Attorneys for First State Insurance Company,
                        Hartford Accident and Indemnity Company and
                        Twin City Fire Insurance Company




                          2
            Case 20-10343-LSS         Doc 5615   Filed 07/17/21   Page 3 of 3




                                         EXHIBIT 1


WHITE & CASE LLP
Jessica C. Lauria
1221 Avenue of the Americas
New York, New York 10020
Email: jessica.lauria@whitecase.com

WHITE & CASE LLP
Michael C. Andolina
Matthew E. Linder
111 South Wacker Drive
Chicago, Illinois 60606
Email: mandolina@whitecase.com
       mlinder@whitecase.com

HAYNES AND BOONE, LLP
Ernest Martin
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Email: ernest.martin@haynesboone.com

HAYNES AND BOONE, LLP
Adrian C. Azer
800 17th Street NW, Suite 500
Washington, D.C. 20006
Email: Adrian.azer@haynesboone.com
